Citation Nr: 0201489	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  96-36 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an increased rating for right ear hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to June 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1995 and March 1996 rating 
decisions that, inter alia, denied a rating in excess of 10 
percent for right ear hearing loss.  The veteran timely 
perfected an appeal to the Board.

In October 1999, the Board remanded the issue of an increased 
rating for right ear hearing loss to the RO for additional 
development.  In June 2000, the veteran testified at a 
hearing before the undersigned Board Member at the VA 
satellite office in San Antonio, Texas; a transcript of the 
hearing is of record.

In October 2000, the Board denied a petition to reopen a 
claim for service connection for left ear hearing loss, on a 
direct basis, as well as denied service connection for left 
ear hearing loss on a secondary basis; those issue are no 
longer before the Board.  In October 2000, the Board also 
remanded the claim for an increased rating for right ear 
hearing loss for additional development.  As the requested 
development has been accomplished, but the denial of the 
claim continued, the issue remaining on appeal has been 
returned to the Board for further appellate consideration. 

In an April 2001 statement, the veteran raised the issues of 
entitlement to service connection for tinnitus, vertigo and a 
psychiatric disorder.  As none of these issues has been 
adjudicated by the RO, and none is inextricably intertwined 
with the issue on appeal, these issues are referred to the RO 
for appropriate action.



FINDING OF FACT

The evidence of record reveals that the veteran has been 
shown to manifest, at most, level XI hearing in her right 
(service-connected) ear and level I hearing in her left 
(nonservice-connected) ear. 


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
defective hearing of the right ear have not been met.  
38 U.S.C.A. §§ 1155, 1160, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.383, 4.1, 4.2, 4.7, 4.10, 4.85-4.87 (2001 and 
1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Historically, the veteran was originally granted service 
connection for defective hearing of the right ear in May 
1994.  A 10 percent evaluation was assigned under Diagnostic 
Code 6100.  In May 1995, the veteran submitted a claim for an 
increased rating for her service-connected hearing loss of 
the right ear.

VA outpatient treatment records dated from 1994 to 1996 
reflect the veteran's ongoing complaints of hearing loss.  On 
authorized audiological evaluation in November 1994, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
90
85
80
105
LEFT
10
        
30
65
65
75

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and of 76 percent in the left ear.

On authorized audiological evaluation in January 1995, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
95
85
80
95
LEFT
0
30
70
65
70

Speech audiometry revealed speech recognition ability of 60 
percent in the left ear; the examiner was unable to test the 
right ear.  

On the authorized audiological evaluation in December 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
95
110
110
110+
110+
LEFT
0
30
70
70
75

Speech audiometry revealed speech recognition ability of 64 
percent in the left ear; the examiner was unable to test the 
right ear.

In a statement received by the RO in February 1997, the 
veteran stated that she was unable to properly communicate 
with people or maintain viable employment.  She further 
stated that she had not worked since 1984.

VA outpatient treatment records dated from 1997 to 2000 also 
reflect the veteran's ongoing complaints of hearing loss.  On 
the authorized audiological evaluation in January 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
95
110+
110+
110+
110+
LEFT
10
30
80
70
80

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear; the right ear was not tested.  The 
veteran was issued a new hearing aid for the left ear in 
April 1998.  A May 2000 treatment record notes the veteran's 
complaints of increasing hearing loss, secondary to 
deterioration in the left ear.  Diagnosis was acoustic 
neuroma.

The veteran testified during a June 2000 travel Board hearing 
that she had problems understanding people because of her 
hearing loss.  She indicated that she was 100 percent deaf in 
her right ear; therefore, a hearing aid in that ear provided 
no help. 

Treatment records from Claude McLelland, M.D. dated from 
October to November 2000 note that the veteran was seen for 
ongoing complaints of hearing loss.  An October 2000 
treatment record notes that the veteran's right ear was "not 
usable with any discrimination at all."  The left ear had a 
40-decibel pure tone average, with a 75-decibel response at 
2000 Hertz and a 40-decibel response at 1000 Hertz.

A November 2000 QTC examination report notes the veteran's 
complaints of hearing loss.  The examiner indicated that 
testing for the right ear revealed moderate to severe 
sensorineural hearing loss from 250 to 500 Hertz with no 
measurable hearing for the higher frequencies; testing for 
the left ear revealed normal hearing out to 750 Hertz, 
sloping to moderate sensorineural hearing loss at 1000 Hertz 
and severe sensorineural hearing loss for the higher 
frequencies.  Specifically, on the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
95
no 
response
No 
response
no 
response
no 
response
LEFT
15
45
80
85
85

Speech audiometry revealed speech recognition ability of 32 
percent in the left ear; testing was unsuccessful for the 
right ear.  Diagnoses included bilateral hearing loss.

In a statement received by the RO in April 2001, the veteran 
stated that her hearing problems prevented her from 
functioning normally or living a fulfilling life.  She 
indicated that she normally traveled to the VA Hospital in 
San Antonio for medical appointments.

A May 2001 VA examination report notes the veteran's 
complaints of hearing loss.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
105
105
105
105
LEFT
15
50
80
80
85

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and of 62 percent in the left ear.  
Diagnoses included severe to profound hearing loss in the 
right ear and moderate to severe hearing loss in the left 
ear.


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified, as amended, at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2001)).  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001).  Pertinent regulations that implement the Act (but, 
with the possible exception of the provision governing claims 
to reopen on the basis of new and material evidence do not 
create any additional rights) recently were promulgated.  
Except as otherwise provided, these regulations also are 
effective November 9, 2000.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  

While it does not appear that the RO has explicitly 
considered the provisions of the VCAA in connection with the 
adjudication of this issue, the Board finds, nonetheless, 
that the requirements of the new law have essentially been 
satisfied.  In this regard, the Board notes that as evidenced 
by the April 1996 statement of the case and the May 2001 
supplemental statement of the case, the veteran and her 
representative have been given notice of the pertinent laws 
and regulations governing her claim and the reasons for the 
denial of her claim.  Hence, she has been provided notice of 
the information and evidence necessary to substantiate the 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate her claim; in fact, it 
appears that all existing pertinent evidence identified by 
the veteran as relative to her claim has been obtained and 
associated with the claims file.  Moreover, the veteran has 
undergone VA examinations in connection with the claim, has 
testified at a hearing as to her claim, and there is no 
indication that there is additional, pertinent evidence 
outstanding that is necessary for a fair adjudication of the 
issue.  Under these circumstances, the Board finds that a 
remand for the RO to explicitly consider the provisions of 
the VCAA is unnecessary.  See Bernard v. Brown, 3 Vet. App. 
384, 394 (1993).  The claim is ready to be considered on the 
merits.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

During the pendency of this appeal, VA amended the portion of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998), governing evaluation of diseases of the ear, 
including hearing loss.  This amendment was effective June 
10, 1999.  See 64 Fed. Reg. 25,202 through 25,210 (May 11, 
1999).  When a governing law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
Congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this regard, 
the General Counsel of VA has recently held that if the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-2000 (2000).  Therefore, the Board 
must evaluate the veteran's claim under both the former and 
revised applicable schedular criteria, and apply the more 
favorable result, if any.  The RO has evaluated the veteran's 
service-connected defective hearing of the right ear under 
the rating criteria in effect prior to and subsequent to June 
10, 1999; hence, there is no due process bar to the Board 
doing likewise.  

At the time that the veteran filed her claim for an increased 
rating for right ear hearing loss, evaluations of defective 
hearing range from noncompensable to 100 percent based on the 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold levels as measured by 
puretone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 cycles per second.  To evaluate the degree of 
disability from service-connected defective hearing, the 
rating schedule established eleven auditory acuity levels, 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85 to 4.87, 
Diagnostic Codes 6100 to 6110 (1998).  In situations where 
service connection had been granted for defective hearing 
involving only one ear, and the appellant did not have total 
deafness in both ears, the hearing acuity of the nonservice-
connected ear was considered to be normal.  38 C.F.R. §§ 
3.383, 4.14 (1998); Boyer v. West, 11 Vet. App. 477 (1998), 
affirmed 12 Vet. App. 142 (1999).  Thus, a maximum 10 percent 
evaluation was assignable for single ear hearing loss, only 
where the hearing in the service-connected ear was at level X 
or XI.  38 C.F.R. § 4.87, Diagnostic Codes 6100 to 6110 
(1998).

As indicated above, audiological evaluations between 1994 and 
2001 have revealed average pure tone thresholds (for 1000 to 
4000 Hz), in the right ear, ranging from, at best, 89 (in 
January 1995) to, at worst, 110+ (January 1998).  Speech 
recognition ability in during this period (when tested and 
capable of evaluation) have been recorded consistently as 0 
percent.  When these results are applied to the former 
criteria, the veteran's right ear hearing acuity is shown to 
be, at worst, at level XI.  The veteran is not totally deaf 
in each ear, and her hearing in the nonservice-connected left 
ear is considered normal (level I) for purposes of assigning 
a disability rating.  Hence, designations of I (for the left 
ear) and XI (for the right ear) are used to compute a rating 
for right ear hearing loss pursuant to Table VII.  This 
yields a 10 percent evaluation for right ear hearing loss 
under Diagnostic Code 6101, the maximum assignable evaluation 
under these circumstances.

As noted above, the criteria for rating diseases of the ear 
(and other sense organs) were amended effective June 10, 
1999.  The above-noted schedular criteria for rating hearing 
loss (i.e. those that establish the eleven auditory acuity 
levels) have not changed, and are currently located at 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2001).  However, the 
June 1999 amendment adds the provisions of 38 C.F.R. § 4.86 
for evaluating exceptional patterns of hearing impairment:

(a) When the puretone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86 (2001).

Applying the November 2000 and May 2001 audiometry results 
(the only such results since the revision of the regulatory 
criteria in June 1999) to the revised criteria also results 
in designations of level I for the left ear and level XI for 
the right ear, again yielding a 10 percent evaluation. 

As indicated above, those criteria provide that where as 
here, the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more, 
the Roman numeral designation for hearing impairment will be 
determined from either Table VI or Table VIa, whichever 
results in the higher numeral.  When the November 2000 and 
May 2001 audiological examination results for the right ear 
are applied to Table VI, a level XI designation results, and 
when applied to Table VIA, a XI designation results; hence, 
the greater designation, level XI, will be utilized.  As 
indicated above, the veteran is not totally death in both 
ears (see 38 C.F.R. § 3.383 (2001)), and the left ear is 
considered normal (level I) for purposes of assigning a 
disability rating (see 38 C.F.R. § 4.85(f) (2001)).  
Combining these scores in the manner set forth in Table VII 
(which is identical under both the former and revised 
provisions) once again works out to a 10 percent evaluation 
for right ear hearing loss under Diagnostic Code 6100 (2001).

Thus, regardless of whether the veteran's audiological 
evaluation results are considered under the former or the 
revised criteria, there is no basis for assignment of a 
rating in excess of 10 percent for the veteran's right ear 
hearing loss.

While the Board has considered the veteran's assertions that 
she has problems with hearing and is entitled to an increased 
rating, as indicated above, disability ratings in hearing 
loss cases are assigned by way of a mechanical application of 
the average pure tone thresholds and speech discrimination 
percentages to the tables furnished in the rating schedule.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As 
the evaluation of hearing loss is based on objective testing, 
the Board has no real discretion in this regard and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  

For the foregoing reasons, the claim for a higher evaluation 
for right ear hearing loss must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).

ORDER

A rating in excess of 10 percent for right ear hearing loss 
is denied.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

